                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD SEARS,                             :
     Plaintiff                             :
                                           :              No. 1:17-cv-50
             v.                            :
                                           :              (Judge Kane)
VINCENT MOONEY, et al.,                    :
     Defendants                            :


                                       ORDER

      AND NOW, on this 11th day of December 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Plaintiff’s motion to exclude alleged evidence of deposition (Doc. No. 89) is
         DENIED;

      2. Defendants’ motion for summary judgment (Doc. No. 84) is GRANTED IN PART
         and DENIED IN PART as follows:

             a. Defendants’ motion (Doc. No. 84) is DENIED with respect to Plaintiff’s First
                Amendment retaliation claims against Defendants Kistler, Shipe, Drucis,
                Howel, Krzykowski, and Gilbert;

             b. Defendants’ motion (Doc. No. 84) is GRANTED with respect to Plaintiff’s
                remaining claims, and the Clerk of Court is directed to defer the entry of
                judgment in favor of Defendants on these claims until the conclusion of the
                above-captioned proceedings; and

      3. A separate Order regarding further proceedings in the above-captioned action shall
         issue.


                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
